DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because specifically, Applicant has claimed “a physical article of manufacture including one or more tangible computer-readable storage media” and the broadest reasonable interpretation of a claim drawn to a physical article of manufacture including one or more tangible computer-readable storage media” typically covers form of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of a physical article of manufacture including one or more tangible computer-readable storage media, particularly when the specification is silent, as it is in this case. Specifically, Examiner notes that a signal can be considered a physical article of manufacture including one or more computer-readable storage media.  According to Official Gazette Notice 1351 OG 212 (February 23, 2010), the USPTO suggests the following approach: a claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation “non-transitory” to the claim.
	
Allowable Subject Matter
Claims 1-17 are allowed.

Conclusion
Claims 18-20 have no prior art rejections, but are not allowable due to the 101 rejections as discussed above.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2019/0154660 (Cafferty) discloses a whole blood SO2 sensor
US 2018/0353126 (Gozal et al.) discloses a system and method of diagnosing pediatric obstructive sleep apnea
US 2018/0015282 (Waner et al.) discloses a system and method for treating sleep apnea
US 2015/0094962 (Hoegh et al.) discloses obstructive sleep apnea treatment screening methods
US 2012/0253142 (Meger et al.) discloses monitoring, predicting and treating clinical episodes
US 2011/0295083 (Doelling et al.) discloses devices, systems, and methods for monitoring, analyzing, and/or adjusting sleep conditions
US 2008/0221418 (Al-Ali et al.) discloses noninvasive multi-parameter patient monitor
US 2005/0131283 (Grant et al.) discloses method for predicting apnea-hypopnea index from overnight pulse oximetry readings
US 2002/0165462 (Westbrook et al.) discloses sleep apnea risk evaluation
US 5,520,176 (Cohen) discloses iterative sleep evaluation



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683